[Cite as In re D.T.B., 2021-Ohio-1023.]




                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                              PICKAWAY COUNTY

IN THE MATTER OF:         :
                          :
     D.T.B. AND M.G.B.    :    Case No. 19CA35
                          :             19CA36
                          :
                          :    DECISION AND JUDGMENT
                          :    ENTRY
                          :
__________________________________________________________
                     APPEARANCES:

William H. Fraser, Columbus, Ohio, and Shanna M. Mustard, Chillicothe,
Ohio, for Appellant.

Jacqueline L. Kemp, Dublin, Ohio, for Appellee.

Smith, P.J.

        {¶1} R.B. (“Appellant”) appeals the trial court’s judgment that

determined her consent to the adoption of her two biological children,

D.T.B. and M.G.B., is not required and the court’s decision that denied her

request for court-appointed counsel.

        {¶2} Although Appellant raises four assignments of error, we find her

second assignment of error is dispositive. In her second assignment of error,

Appellant contends that denying her request for appointed counsel violates

her right to equal protection of the law. The Ohio Supreme Court recently

agreed with this argument and held that indigent parents in adoption
Pickaway App. 19CA35 & 19CA36                                                     2

proceedings have an equal protection right to appointed counsel. In re

Y.E.F., --- Ohio St.3d ---, 2020-Ohio-6785, --- N.E.3d ---.

        {¶3} Accordingly, we sustain Appellant’s second assignment of error.

We reverse the trial court’s judgment and remand for further proceedings

consistent with this opinion. Appellant’s remaining assignments of error are

moot.

                                     FACTS

        {¶4} Appellant and the children’s father divorced in 2014. The father

later married J.B. (“Appellee”). A few years later, Appellee filed a petition

to adopt her two stepchildren. The petition alleged that Appellant’s consent

is not required because Appellant has failed without justifiable cause to

provide more than de minimis contact with the children and to provide for

the children’s maintenance and support as required by law for at least one

year immediately preceding the filing of the adoption petition. The father

consented to the adoption.

        {¶5} The trial court set the matter for a consent hearing to be held on

September 3, 2019. Moments before the consent hearing was scheduled to

begin, Appellant filed a motion that requested the court to appoint counsel to

represent her. Appellant additionally asked the court to stay the proceedings
Pickaway App. 19CA35 & 19CA36                                                    3

pending the Ohio Supreme Court’s decision in Y.E.F. Appellant asserted

that Y.E.F. would be dispositive of her request for appointed counsel.

      {¶6} The trial court denied Appellant’s motions. The court noted that

it initially had set the matter for a July 2, 2019 hearing, and that at that time,

Appellant had requested a continuance so that she could seek counsel. The

court additionally observed that at an August 20, 2019 status conference,

Appellant again stated that she wished to obtain counsel. The court

indicated that on both occasions, it had informed Appellant that court-

appointed counsel is not available in private adoption proceedings.

      {¶7} The court further recognized that Appellant filed her motion for

court-appointed counsel and her motion to stay the proceedings less than ten

minutes before the consent hearing was scheduled to begin. The court thus

denied Appellant’s motions and proceeded with the consent hearing.

      {¶8} At the consent hearing, Appellant testified that when the parties

divorced, the court granted Appellant parenting time with the children every

other weekend and each Wednesday from 4 p.m. to 7 p.m. Appellant stated

that she exercised her parenting time when the father allowed the visitations

and that the last time that she saw the children was on November 6, 2015.

      {¶9} Appellant explained that she had attempted to visit the children

after November 6, 2015, but when she would arrive at the scheduled time,
Pickaway App. 19CA35 & 19CA36                                                    4

neither the father nor the children were home. Appellant claimed that this

process continued until May 6, 2018, when she decided that she no longer

could afford the $60 she had to spend in order to travel to the father’s house,

only to discover that neither the father nor the children were home.

Appellant stated that she would text the father to ensure that he and the

children would be home, and that she “begged and begged to see [the]

children.” Appellant testified that the father did not respond to her texts.

      {¶10} Appellant explained that she sent the children birthday cards

and money every year since the parties divorced, and that in 2019, she sent

the children “flowers and teddy bears and a card.”

      {¶11} Appellee testified that she started living with the father and the

two children in 2016, and that since that time, Appellee never has seen

Appellant at the house. Appellee stated that the father and the children were

home during the times Appellant had been scheduled to visit them. Appellee

testified that neither she nor the father tried to prevent Appellant from

visiting the children.

      {¶12} Appellee disputed Appellant’s claim that Appellant sent mail to

the children. Appellee stated that she has not received any cards in the mail

from Appellant.
Pickaway App. 19CA35 & 19CA36                                                    5

      {¶13} The father testified that after the parties divorced, Appellant did

not consistently exercise her parenting time rights. He stated that Appellant

“would show up late or not show up at all.” The father indicated that

“probably half the time” Appellant did not appear at all. The father testified

that as a result of Appellant’s inconsistency, the father started keeping a log.

The father stated that the log started on January 7, 2015 and continued

through September 2015. In this log, the father documented the dates and

times when Appellant had been scheduled to have parenting time with the

children and whether Appellant appeared at the scheduled time. The father

documented “pickup time, drop off time, whether or not she showed.” The

father testified that Appellant had “around 22 no-shows” between January

and September 2015. The father explained that the log stopped as of

September 6, 2015, “because that was the last time [he] had recorded that

[Appellant] ever came to see them.”

      {¶14} The father stated that he did not do anything to interfere with

Appellant’s visitations and never told Appellant that she was not welcome to

visit the children. The father additionally testified that he has not seen any

birthday cards in the mail that Appellant claimed to have sent the children.

      {¶15} On cross-examination, the father agreed that Appellant had

called the house sporadically, but he did not agree that Appellant had called
Pickaway App. 19CA35 & 19CA36                                                    6

for the children. Instead, the father stated that Appellant left voicemails in

which she was “yelling and screaming” at the father. The father stated that

some of the voicemails were difficult to understand and that “a lot of them

have nothing to do with the children and they are just attacks at me and my

family.” The father explained that the “[v]oicemails were inappropriate,

accusing [him] of still have feeling[s] for [Appellant], harassing in nature,

derogatory comments about [Appellee], grandparents, things like that.” The

father denied that Appellant left voicemails in which she was “begging” to

see the children. The father stated that the voicemails involved “a lot of

* * * verbal attacks” and “at the end, sometimes [Appellant] would say,

‘babies, momma loves you.’ ”

      {¶16} On September 30, 2019, the court found that Appellant’s

consent to the adoption is not required. The court noted that the petitioner

has the burden of proof to show by clear and convincing evidence that the

non-consenting parent failed to communicate or support the child and that

“the non-consenting parent has the burden of going forward to show

justifiable cause for such failure.” The court found clear and convincing

evidence that Appellant failed to provide more than de minimis contact with

the child. The court determined that Appellant had not visited the children

since 2015 and has not spoken with them since May 2017.
Pickaway App. 19CA35 & 19CA36                                                      7

      {¶17} The court did not find Appellant’s claim of justifiable cause

credible. The court observed that Appellant did not present any evidence to

support her assertion of justifiable cause. The court noted that Appellant did

not present any evidence to show that (1) she spent $60 each time she

traveled to the father’s house, (2) she pursued court action to enforce her

visitation rights; (3) she attempted to seek legal counsel or any other

assistance in enforcing her right to visit the children; or (4) she attempted to

contact the school to inquire about parent-teacher conferences or any

extracurricular activities that she could attend. The court determined that

Appellant’s “lack of effort * * * to enforce her parental rights of

companionship does not support her claim of justifiable cause for failing to

provide more than de minimis contact with the child[ren].”

      {¶18} This appeal followed.

                        ASSIGNMENTS OF ERROR

      {¶19} Appellant raises four assignments of error.

      I.       THE   TRIAL   COURT   ERRED    IN   ITS
               MEMORANDUM DECISION ON CONSENT BY
               PLACING THE BURDEN OF PROOF ON R.B. TO
               SHOW JUSTIFIABLE CAUSE FOR FAILING TO
               MAINTAIN MORE THAN DE MINIMIS CONTACT.

      II.      IN ITS ENTRIES DENYING MOTIONS, THE TRIAL
               COURT’S HOLDING THAT APPOINTED COUNSEL
               IS UNAVAILABLE TO INDIGENT ADOPTION
               RESPONDENTS       VIOLATED    APPELLANT
Pickaway App. 19CA35 & 19CA36                                                  8

              MOTHER R.B.’S RIGHT TO EQUAL PROTECTION
              OF THE LAWS GUARANTEED BY THE
              FOURTEENTH AMENDMENT TO THE UNITED
              STATES CONSTITUTION AND TO EQUAL
              PROTECTION AND BENEFIT GUARANTEED BY
              ARTICLE I, SECTION 2 OF THE OHIO
              CONSTITUTION.

      III.    IN ITS ENTRIES DENYING MOTIONS, THE TRIAL
              COURT’S DENIAL OF APPELLANT MOTHER
              R.B.’S REQUEST FOR APPOINTED COUNSEL IN
              THE CIRCUMSTANCES OF THIS CASE VIOLATED
              HER RIGHT TO DUE PROCESS OF LAW
              GUARANTEED       BY   THE    FOURTEENTH
              AMENDMENT TO THE UNITED STATES
              CONSTITUTION.

      IV.     IN ITS ENTRIES DENYING MOTIONS, THE TRIAL
              COURT’S HOLDING THAT APPOINTED COUNSEL
              IS UNAVAILABLE TO INDIGENT ADOPTION
              RESPONSENTS VIOLATED APPELLANT MOTHER
              R.B.’S RIGHT TO REMEDY BY DUE COURSE OF
              LAW GUARANTEED BY ARTICLE I, SECTION 16
              OF THE OHIO CONSTITUTION.

                   SECOND ASSIGNMENT OF ERROR

      {¶20} We find that Appellant’s second assignment of error is

dispositive of this appeal and we will thus address the assignments of error

out of order. In her second assignment of error, Appellant contends that the

decision to deny her request for appointed counsel violates the state and

federal constitutional guarantees of equal protection of the law.

      {¶21} Appellee asserts that the trial court did not err by denying

Appellant’s motion for requested counsel. Appellee notes that Appellant did
Pickaway App. 19CA35 & 19CA36                                                 9

not file the motion until moments before the consent hearing was scheduled

to begin. Appellee thus argues that the trial court properly denied

Appellant’s motion as untimely.

      {¶22} Appellee also contends that Appellant’s failure “to present any

evidence, argument or proffer of evidence on the record” means that

Appellant forfeited the right to raise the issue on appeal.

      {¶23} In response, Appellant cites several cases in which courts have

held that a litigant’s last-minute request for counsel merited appellate

consideration. State v. Mogul, 11th Dist. Trumbull No. 2003-T-0178, 2006-

Ohio-1873; Evans v. Evans, 10th Dist. Franklin Nos. 03AP-12 and 03AP80,

2003-Ohio-6073; Sabrina J. v. Robbin C., 6th Dist. Lucas No. L-00-1374,

2002-Ohio-2691; Francis v. Francis, 4th Dist. Lawrence No. 1925, 1990

WL 119250; In re Watts, 4th Dist. Washington No. 97CA650, 1999 WL

18564 (Jan. 11, 1999). Appellant requests that we consider her

constitutional claims to appointed counsel based upon their merits and not

upon a procedural technicality. Appellant further argues that her pro se

status during the probate court proceeding and the fundamental right at issue

means that we should afford her leniency.

      {¶24} In the interests of justice and given the fundamental right at

stake, we will review Appellant’s assignments of error that challenge the
Pickaway App. 19CA35 & 19CA36                                                10

merits of the probate court’s decision that she does not have a constitutional

right to appointed counsel. See Y.E.F. at ¶ 4 (considering parent’s

constitutional argument regarding right to appointed counsel in adoption

case even though parent requested trial court to appoint counsel seven days

before consent hearing was scheduled).

   Fundamental Right of Natural Parents to Care and Custody of Children

      {¶25} “The right of a natural parent to the care and custody of his

children is one of the most precious and fundamental in law.” In re

Adoption of Masa, 23 Ohio St.3d 163, 164, 492 N.E.2d 140 (1986), citing

Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d 599

(1982); accord Lassiter v. Durham Cty. Dept. of Social Servs., 452 U.S. 18,

27, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981), quoting Stanley v. Illinois, 405

U.S. 645, 651, 92 S.Ct. 1208, 1212, 31 L.Ed.2d 551 (1972) (explaining that

“a parent’s desire for and right to ‘the companionship, care, custody, and

management of his or her children’ is an important interest”); In re C.F., 113

Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 28 (stating that “[t]he

right to parent one’s children is a fundamental right”). Indeed, “the

upbringing of children [is] among [the] associational rights th[e United

States Supreme] Court has ranked as ‘of basic importance in our society.’ ”

M.L.B. v. S.L.J., 519 U.S. 102, 116-17, 117 S.Ct. 555, 136 L.Ed.2d 473
Pickaway App. 19CA35 & 19CA36                                                  11

(1996), quoting Boddie v. Connecticut, 401 U.S. 371, 376, 91 S.Ct. 780, 28

L.Ed.2d 113 (1971) (citations omitted); accord In re B.C., 141 Ohio St.3d

55, 2014-Ohio-4558, 21 N.E.3d 308, 2014 WL 5285371, ¶ 17, citing M.L.B.,

519 U.S. at 116 (“A parent’s relationship with his or her child is among the

‘associational rights’ sheltered by the Fourteenth Amendment to the United

States Constitution against unwarranted usurpation, disregard, or disrespect

by the state”); Lehr v. Robertson, 463 U.S. 248, 257-58, 103 S.Ct. 2985, 77

L.Ed.2d 614 (1983), quoting Prince v. Massachusetts, 321 U.S. 158, 166, 64

S.Ct. 438, 88 L.Ed. 645, 88 L.Ed.2d 645 (1944) (“ ‘[T]he custody, care and

nurture of the child reside first in the parents, whose primary function and

freedom include preparation for obligations the state can neither supply nor

hinder’ ”). “ ‘[T]he interest of parents in their relationship with their

children is sufficiently fundamental to come within the finite class of liberty

interests protected by the Fourteenth Amendment.’ ” M.L.B., 519 U.S. at

119, quoting Santosky, 455 U.S. at 774 (Rehnquist, J., dissenting).

Consequently, the parent-child relationship “ ‘undeniably warrants deference

and, absent a powerful countervailing interest, protection.’ ” Lassiter, 452

U.S. at 27, quoting Stanley, 405 U.S. at 651; M.L.B., 519 U.S. at 116 (stating

that the parent-child relationship deserves “shelter[] * * * against the State’s

unwarranted usurpation, disregard, or disrespect”).
Pickaway App. 19CA35 & 19CA36                                                 12

       {¶26} “ ‘[F]ew consequences of judicial action are so grave as the

severance of natural family ties.’ ” M.L.B., 519 U.S. at 119, quoting

Santosky, 455 U.S. at 787 (Rehnquist, J., dissenting). “[P]arental status

termination is ‘irretrievabl[y] destructi[ve]’ of the most fundamental family

relationship” and permanently destroys “ ‘all legal recognition of the

parental relationship.’ ” Id. at 121, 127-28, quoting Santosky, 455 U.S. at

753, and Rivera v. Minnich, 483 U.S. 574, 580, 107 S.Ct. 3001, 97 L.Ed.2d

473 (1987). Thus, “ ‘state intervention to terminate [a parent-child]

relationship * * * must be accomplished by procedures meeting the

requisites of the Due Process Clause.’ ” Lehr, 463 U.S. at 258, quoting

Santosky, 455 U.S. at 752; accord In re Adoption of Zschach, 75 Ohio St.3d

648, 653, 665 N.E.2d 1070 (1996) (recognizing that adoption procedures,

which terminate a parent’s fundamental right, must comply with due

process); In re Adoption of Greer, 70 Ohio St.3d 293, 298, 638 N.E.2d 999

(1994) (determining that parent facing loss of parental rights through

adoption entitled to adequate notice and an opportunity to be heard).

Additionally, “decrees forever terminating parental rights [fall] in the

category of cases in which the State may not ‘bolt the door to equal

justice.’ ” M.L.B., 519 U.S. at 124, quoting Griffin v. Illinois, 351 U.S. 12,
Pickaway App. 19CA35 & 19CA36                                                 13

24, 76 S.Ct. 585, 100 L.Ed. 891 (1956) (Frankfurter, J., concurring in

judgment).

      {¶27} Cases involving the permanent termination of an “undeniably

important” parent-child bond “demand[ ] * * * close consideration.” Id. at

116-117. Courts thus should approach parental rights termination cases,

which include adoption cases, “ ‘mindful of the gravity’ of the circumstances

and the long-term impact on all the concerned parties.” In re Adoption of

P.A.C., 126 Ohio St.3d 236, 2010-Ohio-3351, 933 N.E.2d 236, ¶ 6, quoting

M.L.B., 519 U.S. at 117; see Greer, 70 Ohio St.3d at 298 (recognizing that

adoption “terminates all parental rights of a natural parent”).

      {¶28} With these considerations in mind, we proceed to consider

Appellant’s arguments that denying her court-appointed counsel in the

adoption proceeding violates her right to equal protection under the law.

                               Equal Protection

      {¶29} Appellant first asserts that denying her the right to appointed

counsel in this adoption proceeding between a step-parent and a non-

consenting biological parent deprives her of the equal protection of the law.

Appellant observes that Ohio law gives appointed counsel to indigent

parents facing the termination of parental rights in juvenile court

proceedings, but that no similar law gives parents facing the termination of
Pickaway App. 19CA35 & 19CA36                                                   14

parental rights via an adoption petition in probate court proceedings this

same right to court-appointed counsel. Appellant contends that both sets of

parents are similarly situated in that their fundamental parental rights are at

stake. Appellant alleges that the differing treatment between indigent

parents in the two types of proceedings violates the state and federal

constitutional guarantees of equal protection of the law.

      {¶30} Appellant disputes any notion that equal protection principles

do not apply in private adoption proceedings. Appellant asserts that an

adoption proceeding involves state action. Appellant points out that even

though the state does not initiate an adoption proceeding, the state sanctions

an adoption through the actions of the probate court. Appellant contends

that this state sanctioning constitutes sufficient state action to render the

equal protection principles applicable to adoption proceedings.

      {¶31} The Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution states: “No State shall * * * deny to any

person within its jurisdiction the equal protection of the laws.” Ohio’s Equal

Protection Clause, Article I, Section 2 of the Ohio Constitution, provides:

“All political power is inherent in the people. Government is instituted for

their equal protection and benefit * * *.” “These two equal protection

provisions are functionally equivalent and require the same analysis.” State
Pickaway App. 19CA35 & 19CA36                                                    15

v. Aalim, 150 Ohio St.3d 489, 2017-Ohio-2956, 83 N.E.3d 883, ¶ 29, citing

Eppley v. Tri-Valley Local School Dist. Bd. of Edn., 122 Ohio St.3d 56,

2009-Ohio-1970, 908 N.E.2d 401, ¶ 11.

      {¶32} The basic meaning of “equal protection of the laws” is that “all

persons similarly situated should be treated alike.” Cleburne v. Cleburne

Living Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985);

Lehr, 463 U.S. at 265 (“The concept of equal justice under law requires the

State to govern impartially”). “Simply stated, the Equal Protection Clauses

require that individuals be treated in a manner similar to others in like

circumstances.” McCrone v. Bank One Corp., 107 Ohio St.3d 272, 2005-

Ohio-6505, 839 N.E.2d 1, ¶ 6. The equal protection provisions do not,

however, “ ‘deny to [the] State the power to treat different classes of persons

in different ways.’ ” Eisenstadt v. Baird, 405 U.S. 438, 446-447, 92 S.Ct.

1029, 31 L.Ed.2d 349 (1972), quoting Reed v. Reed, 404 U.S. 71, 75, 92

S.Ct. 251, 30 L.Ed.2d 225 (1971); accord State v. Noling, 149 Ohio St.3d

327, 2016-Ohio-8252, ¶ 12, 75 N.E.3d 141. Instead, the equal protection

provisions prohibit legislation that treats “similar groups differently based on

criteria that are unrelated to the purpose of the law.” Noling at ¶ 13, citing

Johnson v. Robison, 415 U.S. 361, 374, 94 S.Ct. 1160, 39 L.Ed.2d 389

(1974); Lehr, 463 U.S. at 265 (“The sovereign may not draw distinctions
Pickaway App. 19CA35 & 19CA36                                                    16

between individuals based solely on differences that are irrelevant to a

legitimate governmental objective”).

      {¶33} In the case at bar, Appellant argues that she, like other parents

facing the loss of their parental rights via a probate court adoption

proceeding, is similarly situated to parents facing the loss of their parental

rights via a juvenile court parental-rights termination proceeding. Appellant

contends that the two sets of parents face similar circumstances, i.e., the loss

of their fundamental right to a parent-child relationship. Appellant asserts

that this shared loss of a fundamental right places the two sets of parents in

the same or similar categories for purposes of an equal protection analysis.

      {¶34} Recently, the Ohio Supreme Court held in Y.E.F that indigent

parents are entitled to appointed counsel in adoption proceedings. The court

first determined that the necessary state action exists in an adoption

proceeding. Id. at ¶ 26. The court noted that adoption is a state function that

requires government action to effectuate. Id.

      {¶35} The court next concluded that indigent parents in both adoption

proceedings and parental-rights termination proceedings are similarly

situated because both types of parents “face the same termination of their

fundamental constitutional right to parent their children as a result of judicial

action.” Id. at ¶ 28. The court thus determined that “the Equal Protection
Pickaway App. 19CA35 & 19CA36                                                 17

Clause requires equal treatment * * * absent a compelling interest to treat

them differently and a statutory mechanism narrowly tailored to address only

that interest.” Id. at ¶ 30.

      {¶36} The court found that the state failed to offer a “compelling

justification for affording parents facing termination of their parental rights

in juvenile court a right to appointed counsel while withholding that benefit

from parents facing termination of their parental rights through adoption

proceedings in probate court.” Id. at ¶ 31. The court ultimately held that

“indigent parents are entitled to counsel in adoption proceedings in probate

court as a matter of equal protection of the law under the Fourteenth

Amendment to the United States Constitution and Article I, Section 2 of the

Ohio Constitution.” Id. at ¶ 33.

      {¶37} The court’s decision in Y.E.F. is dispositive of Appellant’s

second assignment of error and requires us to reverse the trial court’s

judgment and remand for further proceedings.

      {¶38} Accordingly, based upon the foregoing reasons, we sustain

Appellant’s second assignment of error.

            THIRD AND FOURTH ASSIGNMENTS OF ERROR

       {¶39} In her third assignment of error, Appellant alleges that the

decision to deny her request for appointed counsel violates the United States
Pickaway App. 19CA35 & 19CA36                                                    18

Constitution’s guarantee of due process of law. In her fourth assignment of

error, Appellant argues that the court’s decision violates the Ohio

Constitution’s Due Course of Law Clause.

      {¶40} In light of our disposition of Appellant’s second assignment of

error, Appellant’s constitutional arguments contained in her third and fourth

assignments are moot. Therefore, we do not address them. See App.R.

12(A)(1)(c).

      {¶41} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s third and fourth assignments of error as moot.

                    FIRST ASSIGNMENT OF ERROR

      {¶42} In her first assignment of error, Appellant asserts that the trial

court erred by requiring her to show justifiable cause for failing to maintain

more than de minimis contact with the children. Appellant contends that

case law is clear that a non-consenting parent does not bear the burden of

proof on the issue of justifiable cause. Appellant argues that the language

that the trial court recited in its decision―that “the nonconsenting parent has

the burden of going forward to show justifiable cause for such

failure”―shows that the court incorrectly required Appellant to prove that

she had justifiable cause for failing to maintain more than de minimis
Pickaway App. 19CA35 & 19CA36                                                   19

contact with the children during the year preceding the filing of the adoption

petition.

      {¶43} Appellant correctly notes that although she bore the burden of

production, she did not bear the burden of persuasion. Appellant contends

that her burden of production required only that she present a facially

justifiable reason for failing to maintain more than de minimis contact with

the children, and that once she satisfied her burden of production, the burden

shifted to Appellee to establish that Appellant’s claimed justification was

illusory.

      {¶44} Appellant claims that she presented evidence to show that the

father “hindered” Appellant from maintaining contact with the children and

that this evidence demonstrates that she set forth a facially justifiable reason

for failing to maintain more than de minimis contact with the children.

Appellant refers to the following evidence to support her assertion that she

presented evidence of justifiable cause: (1) Appellant testified that shortly

after the parties divorced, the father alienated the children from her; (2)

Appellant testified that she had called the children nearly forty times during

the year preceding the adoption petition; (3) Appellant stated that she had

attempted to visit the children every year until 2018, when she decided that

her trips to the father’s house were futile; and (4) Appellant testified that she
Pickaway App. 19CA35 & 19CA36                                                 20

texted the father to ensure that the father and the children would be present

at Appellant’s designated visitation time, but the father did not respond.

      {¶45} Appellant faults the trial court for requiring her to corroborate

her testimony rather than taking Appellant’s testimony at face value.

Appellant contends that requiring her to corroborate her testimony with

extrinsic evidence misallocated the burden of persuasion. Appellant argues

that she was not required to present extrinsic evidence to prevail on the issue

of justifiable cause, but rather, Appellee was required to persuade the court

that Appellant lacked justifiable cause. Appellant asserts that the trial court

should have required Appellee to prove that Appellant’s claimed

“justification was illusory.”

      {¶46} Appellant additionally contends that even if the trial court had

properly allocated the burden of proof, Appellee did not present clear and

convincing evidence that Appellant lacked justifiable cause for failing to

maintain more than de minimis contact with the children.

      {¶47} Appellee does not agree that the trial court incorrectly required

Appellant to bear the burden of proving that Appellant had justifiable cause

for failing to maintain more than de minimis contact with the children.

Appellee instead asserts that Appellant failed to satisfy her burden of

producing evidence that would support a finding of justifiable cause.
Pickaway App. 19CA35 & 19CA36                                                   21

Appellee contends that Appellant’s proffered reasons fail to show that

Appellant had justifiable cause for failing to maintain more than de minimis

contact with the children during the year preceding the filing of the adoption

petition. Appellee claims that Appellant did not present evidence that either

the father or Appellee significantly interfered with Appellant’s

communication efforts with the children or that they significantly

discouraged communication.

      {¶48} Given our disposition of Appellant’s second assignment of

error and our decision to reverse and remand the trial court’s judgment, we

believe that a ruling regarding the trial court’s alleged improper allocation of

the burden of proof and its factual findings is not appropriate at this time.

Instead, our remand requires the trial court to appoint counsel for Appellant

and then hold a new consent hearing to determine whether Appellant had

justifiable cause for failing to maintain more than de minimis contact with

the children. On remand, the trial court will revisit the justifiable cause issue

anew, and its decision may render the issues Appellant raises in her first

assignment of error moot.

      {¶49} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s first assignment of error.
Pickaway App. 19CA35 & 19CA36                                             22

                              CONCLUSION

      {¶50} We sustain Appellant’s second assignment of error and reverse

and remand the trial court’s judgment for further proceedings consistent with

this opinion. We overrule Appellant’s remaining assignments as moot.

                          JUDGMENT REVERSED AND REMANDED.
Pickaway App. 19CA35 & 19CA36                                               23

                              JUDGMENT ENTRY

    It is ordered that the JUDGMENT IS REVERSED and the CAUSE IS
REMANDED. Appellee shall pay the costs.

      The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing
the Pickaway County Common Pleas Court – Probate Division to carry this
judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Abele, J., and Wilkin, J., concur in Judgment and Opinion.

                                For the Court,


                                ________________________
                                Jason P. Smith
                                Presiding Judge

                            NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.